Citation Nr: 9906603	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-41 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to higher initial evaluation for service-
connected irritable bowel syndrome, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a higher initial evaluation for service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The records associated with the claims folder indicate an 
uncharacterized period of service from November 1984 to April 
1985; service from November 1990 to June 1991, with service 
in the Persian Gulf; and National Guard service from January 
1992 to June 1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In 
August 1992, the RO granted service connection for 
lumbosacral strain and irritable bowel syndrome.  The 
lumbosacral spine disability was rated as 10 percent 
disabling, and the irritable bowel syndrome was rated as 
noncompensable.  A notice of disagreement was received in May 
1993.  In June 1993, a statement of the case was issued and 
the veteran submitted his substantive appeal.  In September 
1993, the RO assigned an increased rating of 40 percent for 
the low back disability, and a compensable evaluation of 10 
percent for irritable bowel syndrome.  As these evaluations 
are not the maximum rating available for these disabilities, 
the appeals continue.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 1993, the RO denied the claim of service 
connection for PTSD.  A notice of disagreement was received 
in November 1993.  In April 1994, a statement of the case was 
issued and the veteran submitted his substantive appeal. 

As per the veteran's request, a personal hearing was 
scheduled before a member of the Board.  However, the veteran 
canceled the hearing. 


FINDINGS OF FACT

1.  There is no competent (medical) evidence of a current 
diagnosis of PTSD.  

2.  The veteran's irritable bowel syndrome bowel syndrome is 
manifested by occasional lower abdominal cramps before bowel 
movements, with episodes of four to five days or more in 
duration, and loose stools.  

3.  Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is not present or more nearly 
approximated.  

4.  The veteran's lumbosacral strain is manifested by limited 
lumbar spine motion, and chronic low back pain.

5.  Pronounced intervertebral disc syndrome with persistent 
sciatic symptoms is not present or nearly approximated.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected irritable bowel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103, 4.7, Diagnostic Code 7319 (1998).

3.  The criteria for an evaluation greater than 40 percent 
for service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293, 5295 (1998).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Connection for PTSD

The veteran's DD Form 214 indicates that his last duty 
assignment was with 121st Transportation Company, and that he 
was a motor transport operator.  Other service records show 
that he was a heavy vehicle driver.  He served 4 months and 
11 days in Southwest Asia.  The records do not reflect the 
receipt of awards associated with combat service.  

On January 1986 enlistment examination for the National 
Guard, there were no findings of psychiatric disorders, and 
the veteran did not report a history of such disorders.  The 
February 1990 quadrennial examination was negative for 
psychiatric disorders.  On examination in April 1991, upon 
release from active duty, no psychiatric disorders were 
noted, and the veteran did not report complaints related to 
psychiatric disorders.  The treatment records are also 
negative for reported findings or complaints of psychiatric 
disorders.  

In a March 1993 statement, the veteran described particular 
events such as: his Saudi base area was the target of Iraqi 
scuds during hours of darkness, and forced into protective 
gear several times a night; the suits issued were hard to see 
out of during the daytime, and particularly during the 
nighttime; and sleeping with only one other near amid 
creatures such as scorpions and spiders, not knowing if the 
enemy had patrols in their logistics areas. 

VA records, dated from 1993 to 1995, reflect ongoing 
psychiatric treatment.  When he was treated in March 1993, it 
was noted that he had problems with violent behavior.  The 
examiner deferred making a diagnosis, and noted possible 
explosive personality.  In a July 1993 note, the examiner 
commented that the veteran's profile was strongly suggestive 
of PTSD.  On VA examination of July 1993, the examiner 
commented that the veteran met the criteria for a diagnosis 
of PTSD.  In a September 1993 report, the examiner mentioned 
that previous testing was consistent with the diagnosis of 
PTSD, but that results of the present evaluation indicated 
that the veteran's domestic and emotional problems had 
overridden and/or exacerbated the existing problems.  The 
examiner concluded that PTSD could not be ruled out, but the 
most pressing issue was the veteran's situation at that time.  
In a September 1993 letter, the veteran's treating physician 
reported that there was a working diagnosis of PTSD.  
Psychological testing was performed in August 1995 to assess 
the veteran's progress.  

On VA examination of October 1997, the examiner determined 
that there was no psychiatric diagnosis.  The veteran related 
that he had had a year of supportive outpatient counseling 
several years earlier, secondary to problems at work and at 
home, but had not had problems subsequent to that; things had 
been going fairly well for him since then.  The examiner 
determined that the veteran did not meet the PTSD criteria.  
Regarding this conclusion, the examiner pointed out the 
following: there did not appear to be recurrence with regard 
to items such as recollections and flashbacks; there were no 
symptoms such as avoidance and numbness; he did not appear to 
have experienced any traumatic situations; he was not in 
active combat; and he was not in a situation where his life 
was in danger.  The examiner also found the examination to be 
negative for evidence of anxiety disorder, history of 
psychosis or any other co-morbid psychiatric problems, and 
any other major psychiatric problems.  Although the veteran 
acknowledged occasional depressive symptoms, the examiner 
felt that he did not meet the criteria for major depressive 
disorder. 

Higher Initial Evaluation for Irritable Bowel Syndrome

Service records show that the veteran was diagnosed with 
resolving gastroenteritis.  On VA examination of February 
1992, the examiner reported a diagnosis of irritable bowel 
syndrome that was more severe the year before, but has since 
become less of a problem.  Entitlement to service connection 
for irritable bowel syndrome was established by rating action 
of August 1992, and a noncompensable evaluation was assigned.  

When examined in May 1993, the veteran reported that he 
experienced chronic diarrhea about two to three times each 
day.  The stool was mucoid at times without blood.  He did 
not experience any vomiting or weight loss, but did have 
occasional cramps.  

When examined in July 1993, the veteran reported that for the 
past one and a half years, he had one bowel movement per day 
or every other day, and that they had increased to three to 
four per day.  Over the past five to six months, he noticed a 
little bright red blood in his stools about twice a month.  
He does not see mucus with his stools.  The VA examiner noted 
the following: a weight of 199 pounds, with a maximum weight 
of 210 for the past year; 6'2" tall; blood pressure 120/86; 
temperature 97.8; pulse 80, and respirations 20; well-
developed and well-nourished; lungs clear; regular heart rate 
and rhythm; and right and left lower quadrant tenderness of 
the abdomen.  The rectal examination was negative for 
findings of mass or hard stool, and heme was negative.  It 
was also noted that there was no anemia, periodic vomiting, 
recurrent hematemesis, or melena.  There was pain in the area 
below the umbilicus.  It was noted that the condition was not 
episodic and occurred one or two times per week, and that 
there was no episodic pain.  The examiner diagnosed irritable 
bowel syndrome with increased frequency.  It was noted that 
the veteran had seen blood in his stools.  The examiner noted 
that inflammatory bowel disease should be considered, and 
also noted parasitic or infectious colitis should be ruled 
out.

A colonoscopy was performed in August 1993.  The reported 
operative diagnosis was normal appearing mucosa on 
colonoscopy and internal hemorrhoids.  The examiner 
determined that the veteran's bleeding was due to internal 
hemorrhoids.  There was no evidence of inflammatory bowel 
disease seen on examination that would explain the diarrhea, 
so the examiner mentioned that the stool studies should be 
reviewed.  

A compensable evaluation of 10 percent was assigned by rating 
action of September 1993.

In a September 1993 letter regarding the veteran's 
participation in the Persian Gulf War Registry, a VA 
physician noted that the veteran's examination revealed 
chronic, intermittent diarrhea and irritable bowels after his 
service in the Persian Gulf dating back to 1991, and 
colonoscopy in 1993 with inflammation.  It was noted that it 
was unclear if the conditions discussed in the letter were 
related to the veteran's service in the Persian Gulf.  

VA treatment records dated in 1993 and 1994 reflect the 
veteran's ongoing treatment for irritable bowel syndrome.  

On VA examination of May 1995, the veteran reported that he 
experienced loose stools, occasional lower abdominal cramps, 
and a negative history of heartburn, dyspepsia, nausea, 
vomiting or bleeding.  The examiner noted the following: 
current and maximum weight for the year of 205 pounds; 6'2" 
tall; blood pressure of 130/100; TPR 36.4-84-20; well 
nourished and not anemic; normal abdomen; no 
hepatosplenomegaly; no tenderness; normal bowel sounds; and 
small umbilical hernia.  The rectal examination was negative 
for hemorrhoids, and the prostate was normal.  His stool 
hemoccult was negative.  The examiner also noted that there 
was no anemia, vomiting, hematemesis or melena.  The veteran 
has occasional lower abdominal cramps before bowel movements, 
and the episodes last four to five days or more with loose 
stools.  They are usually weekly episodes.  The negative 
colonoscopy was noted.  The examiner diagnosed irritable 
bowel syndrome.  

When examined in September 1997, the VA examiner noted that 
at that time, the most disabling impairment the veteran 
complained of involved his gastrointestinal problems and 
polyarthralgias.  The veteran weighed 208 pounds.  The 
abdomen was soft, there was no tenderness, and bowel sounds 
were present.  The last hemoglobin/hematocrit in February was 
normal.  

Higher Initial Evaluation for Lumbosacral Strain

Service medical records show that the veteran was treated for 
low back pain due to an injury incurred during an active 
period of service.  Low back pain was diagnosed on VA 
examination of January 1992, and the x-rays revealed a normal 
lumbosacral spine.  Entitlement to service connection for low 
back strain was established by rating action of August 1992, 
and a 10 percent rating was assigned.  

On an examination conducted in May 1993, it was noted that 
the veteran experiences chronic back pain aggravated by 
lifting and certain activities.  He was being treated with 
pain medication and a TENS unit.  VA treatment records dated 
in 1992, 1993 and 1995, reflect ongoing treatment of his low 
back strain.  

On VA examination of June 1993, the examiner observed that 
the veteran ambulated independently with normal gait pattern.  
There was moderate tenderness over the lumbar paraspinal area 
bilaterally, as well as moderate lumbar paraspinal muscle 
spasm bilaterally.  There was painless range of lumbar spine 
motion at 30 degrees forward flexion, 15 degrees backward 
extension, 15 degrees lateral flexion to the right, and 10 
degrees lateral flexion to the left.  Straight leg raising 
was positive at 45 degrees on the right and 50 degrees on the 
left.  Lasegue's test was negative bilaterally.  Strength in 
both lower extremities was good to normal range, and the 
sensory examination revealed slight hypesthesia in the left 
lower extremity of the stocking-glove pattern.  The examiner 
reported an assessment of spina bifida occulta at S1, and 
residuals of lumbar spine strain injury.  An impression of 
essentially normal lumbar spine and spina bifida occulta at 
S1 was noted in the x-ray report.

By rating action of September 1993, a 40 percent rating was 
assigned, effective the day after his separation from 
service.  

In a September 1995 letter, Dr. Colin P. Kerr reported that 
the veteran continued to have limitation of forward bending 
to 50 degrees with pain, but there was no reversal of his 
lumbar lordosis.  There was no sciatic pain and the straight 
leg-raising test was negative.  The physician determined that 
the veteran suffers from chronic low back pain syndrome.  

On VA examination of May 1995, the examiner noted that there 
was mild diffuse tenderness over the lumbosacral paraspinal 
muscles of both sides, negative sciatic notch tenderness, and 
no apparent spinal deviation.  Painless active range of 
lumbar spine motion responded with 0 to 60 degrees forward 
flexion, 0 to 15 degrees backward extension, 0 to 20 degrees 
lateral flexion bilaterally.  There was 5/5 grade of muscle 
strength in both lower extremities.  Deep tendon reflexes 
were 2+ in knee and ankle jerks symmetrically on both sides.  
Sensation to pinprick stimuli test "responded with 
preserved", and straight leg raising test was negative 
bilaterally.  The examiner diagnosed residuals from strain 
injury of lumbosacral spine and spina bifida occulta.  

When examined in September 1997, the veteran reported 
experiencing chronic low back pain affected by his physical 
activities, as well as weather changes, in particular 
coldness and dampness.  He has low back pain for most of the 
time.  He does not experience radiating pain to the legs, but 
has difficulty with physical activity.  For instance, he sits 
less than 20 minutes, limits bending when lifting less than 
40 to 50 pounds in weight, and takes breaks after driving for 
30 minutes.  His current job requires him to carry heavy 
objects, and that worsens his pain while at work.  He takes 
Naprosyn and Salsalate on a daily basis.  He does not become 
easily fatigued.  

The examiner observed that the veteran was ambulatory and in 
no acute distress in appearance.  There was no apparent 
spinal deviation.  There was localized tenderness over the 
lower lumbar spinous process and iliolumbar region of the 
left side with some muscle tightness over the lower lumbar 
spinal muscles on both sides.  Painless active range of 
motion was 0 to 35 degrees forward flexion, 0 to 15 degrees 
backward extension, 0 to 25 degrees lateral flexion to the 
right, and 0 to 30 degrees to the left side.  There was 5/5 
muscle strength in both lower extremities with no apparent 
localized muscle wasting.  Deep tendon reflexes were 
unremarkable in knee and ankle jerks.  Sensation to pin prick 
stimuli test responded as intact in both lower extremities, 
and the straight leg-raising test was negative.  An x-ray 
study was planned to rule out interval change.  The examiner 
diagnosed residuals of chronic strain injury to the 
lumbosacral spine with spina bifida occulta.  X-rays revealed 
minimal hypertrophic spurring along the superior end plate of 
L5, the L5-S1 intervertebral disc space appeared unchanged 
and probably within normal limits, and suggestion of spina 
bifida occulta at S1.  These were compared to the August 1995 
films.  



Legal Analysis

Service Connection for PTSD

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Department regulations require 
three elements to establish service connection for PTSD: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor occurred; and a link, established by 
medical evidence, between the current symptoms and the 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  If a 
claimed inservice stressor is related to combat, service 
department evidence showing combat service or a combat 
citation are conclusive evidence of a stressor, in the 
absence of evidence to the contrary.  38 C.F.R. § 3.304(f) 
(1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
PTSD.  There must be more than a mere allegation; a claimant 
must submit evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If he has not, his appeal must fail 
and there is no duty to assist him in the development of 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, and VA examination 
reports.  Based on the medical evidence of record, the Board 
finds that the first requirement for a well-grounded claim 
has not been met.  

The reports do contain references to PTSD.  However, such 
references appear to have been noted with regard to a 
provisional assessment of the veteran's psychiatric problems.  
For instance, PTSD is noted to be a working diagnosis in the 
September 1993 letter from a VA physician, and other reports 
indicate that the diagnosis cannot be ruled out.  On VA 
examination in July 1993, the examiner did conclude that the 
veteran met the criteria for a diagnosis of PTSD.  However, a 
contrary opinion was offered on examination in October 1997.  
Unlike the opinion reported in July 1993, the October 1997 
examination report reflects the examiner's specific reasons 
for concluding that the veteran did not suffer from any 
psychiatric disorder, including PTSD.  Given the clearer and 
more definitive opinion of October 1997 and the provisional 
diagnosis of PTSD noted in the 1993 records, the medical 
evidence, as a whole, is negative for a clear, current 
diagnosis of the claimed condition. 

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
For reasons stated above, the findings noted from those with 
the requisite medical knowledge and training, do not show 
that he has a current diagnosis of the claimed condition.  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions that he currently suffers 
from PTSD do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the April 1994 statement of the case.  Furthermore, 
by this decision, the Board is informing the veteran of 
evidence which is lacking and necessary to make this claim as 
set forth above well-grounded.  There is no prejudice to the 
appellant in denying the claim as not well-grounded even 
though the RO decision was on the merits, because the 
"quality of evidence he would need to well ground his claim 
or to reopen it would seem to be...nearly the same..."  
Edenfield v. Brown, 8 Vet. App. 384 (1995)(en banc).  Compare 
Bernard v. Brown, 4 Vet. App. 384 (1993).  To obtain further 
consideration of the matters on appeal before the Board, the 
veteran may file a claim supported by medical evidence 
demonstrating a clear diagnosis of PTSD related to inservice 
stressors.  

Higher Initial Evaluation Claims

The veteran's rating claims are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed and that VA has fulfilled 
its duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a) and 38 C.F.R. § 3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, and the focus will be on the medical findings 
regarding the service-connected disabilities at issue during 
the period from June 1991 to the present.  

Irritable Bowel Syndrome

Service connection is currently in effect for irritable bowel 
syndrome under the provisions of 38 C.F.R.  Part 4, 
Diagnostic Code 7319 (1998).  The disability is currently 
rated as 10 percent disabling.  Under Diagnostic Code (DC) 
7319, a 10 percent rating is warranted for moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
with abdominal distress.  A maximum evaluation of 30 percent 
is warranted for severe irritable colon syndrome manifested 
by diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress. 

In this case, the 10 percent evaluation contemplates the 
degree of disability shown on the examinations since 1991.  
As noted, the veteran has occasional lower abdominal cramps 
before bowel movements, and that the episodes last four to 
five days or more with loose stools.  In this case, frequent 
episodes of bowel disturbance with abdominal distress noted 
under DC 7319 accurately describes the findings and veteran's 
complaints noted in the examination reports.  The examination 
reports do reflect the veteran's report of loose stools.  
Therefore, it can be argued that the criteria of diarrhea for 
a 30 percent rating has been met.  However, DC 7319 also 
requires that the diarrhea be with more or less constant 
abdominal distress.  Since the veteran has occasional 
cramping prior to bowel movements, it is reasonable to 
conclude that there is not more or less constant abdominal 
distress as required for a 30 percent rating.  Therefore, 
there is not a question of which of the two evaluations 
should apply.  38 C.F.R. § 4.5 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that DCs other than 7319, do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.  

Under DC 7323, moderately severe ulcerative colitis with 
frequent exacerbations warrants a 30 percent evaluation.  
However, in this case, the findings do not demonstrate that 
ulcerative colitis would be an accurate description of the 
disability.  Therefore, this DC is inapplicable. 

As discussed, an evaluation greater than the 10 percent in 
effect for service-connected irritable bowel syndrome is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


Lumbosacral Strain

Service connection is currently in effect for lumbosacral 
strain under the provisions of 38 C.F.R.  Part 4, Diagnostic 
Codes 5292-5995 (1998).  Under DC 5292 a maximum evaluation 
of 40 percent is assigned for severe limitation of lumbar 
spine motion.  Under DC 5295, a maximum evaluation of 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the evidence required for a full evaluation of 
orthopedic disabilities.  In that case, the Court held that a 
Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

It appears that the degree of disability, including 
considerations set forth in DeLuca, is contemplated by the 
rating currently applied.  As the findings indicate, there is 
limited lumbar spine motion and chronic pain resulting in 
discomfort.  Therefore, when considering the limited motion 
and pain, it is clear that the manifestations of the 
disability are adequately described by the DC 5295 criterion 
of marked limitation of forward bending in standing position, 
and that the disability is adequately described as severe 
lumbosacral strain.  The same is true given the 40 percent 
evaluation under DC 5292, severe limitation of lumbar spine 
motion.  Therefore, there is not a question as to which 
evaluation applies.  38 C.F.R. § 4.5 (1998).

As noted, 40 percent is the maximum rating that can be 
assigned under the DC currently applied.  Therefore, the 
Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that DCs other than 5292 and 5295, do 
not provide a basis to assign an evaluation higher than the 
40 percent rating currently in effect.

Under DC 5285, a 60 percent evaluation is assigned for 
residuals of vertebra fracture without cord involvement when 
there is abnormal mobility requiring a neck brace.  However, 
in this case, it has not been shown or argued that the low 
back injury in service involved a vertebra fracture.  Also, 
the current disability has not been described as similar to 
such a disability.  Therefore, this DC is not applicable.  

Clearly the veteran's service-connected lumbosacral strain 
has resulted in limited motion, and he experiences chronic 
pain due to this disability.  Under DC 5286, a 60 percent 
evaluation is assigned for complete bony fixation of the 
spine at a favorable angle.  Under DC 5289, a 50 percent 
rating is assigned for unfavorable ankylosis of the lumbar 
spine.  Given the ranges of motion reported on the most 
recent examination, it has not been shown that the limited 
lumbar spine motion borders on ankylosis.  Therefore, these 
DCs are not applicable.  

Under DC 5293 a maximum evaluation of 60 percent is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  In this 
case, the manifestations of the veteran's low back strain are 
not comparable to the criteria listed under DC 5293.  The VA 
examination reports and treatment records do not indicate 
specific findings such as sciatic neuropathy, absent ankle 
jerk, or other neurological findings.  Therefore, it has not 
been shown that a 60 percent rating could be assigned by 
applying this DC. 

As discussed, an evaluation greater than the 40 percent in 
effect for service-connected low back strain is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

ORDER

The claim of entitlement to service connection for PTSD is 
not well grounded, and the appeal is denied.  

Entitlement to an evaluation greater than 10 percent for 
service-connected irritable bowel syndrome has not been 
established, and the appeal is denied.

Entitlement to an evaluation greater than 40 percent for 
service-connected lumbosacral strain has not been 
established, and the appeal is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




17


